Order, in so far as it dismisses the complaint and directs judgment, and judgment entered thereon, reversed upon tbe law, witb ten dollars costs and disbursements, and judgment vacated. In so far as it grants tbe motion to strike out tbe causes of action contained in tbe complaint, tbe order is affirmed, witb ten dollars costs and disbursements, witb leave to- plaintiff to plead over witbin twenty days from tbe entry of tbe order herein. In our opinion, upon tbe facts set forth in tbe six so-called causes of action, tbe plaintiff has one cause of action, to wit, a stockholder’s derivative action, but be must first establish at tbe trial that be was defrauded of bis 150 shares of stock. Appeal from order denying motion to resettle order dismissed. Lazansky, P. J., Young, Kapper, Hagarty and Seudder, JJ., concur.